Citation Nr: 1543420	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  07-27 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for disabilities of the right foot, elbows, shoulders, and knees, including as secondary to service-connected gouty arthritis of the right great toe and left ankle.

3.  Entitlement to an initial compensable rating for kidney stones.

4.  Entitlement to a rating in excess of 20 percent for gouty arthritis of the right great toe and left ankle, to include whether separate ratings are warranted for the great toe and ankle.

5.  Entitlement to an effective date earlier than June 17, 2005 for the grant of a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).

6.  Entitlement special adaptive housing.

7.  Entitlement to special monthly compensation (SMC) for aid and attendance and/or housebound status.

8.  Entitlement to SMC at the "k" rate or higher.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1986 to March 1993.

This appeal to the Board of Veterans' Appeals (Board) is from September 2006 and August 2007 ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran submitted two substantive appeals in connection with claims for service connection for a heart disorder, bilateral eye disorder, and disorders of the ankles, knees, elbows, and shoulders secondary to gouty arthritis; whether new and material evidence had been received to reopen the claim for service connection for bilateral hearing loss; an increased rating for a lumbar disability; and SMC at the "k" rate or higher.  The first form indicated his intent to appeal of all issues addressed in the January 2010 statement of the case (SOC).  However, the second VA Form 9, received a week later, expressly limited the appeal.  Such effectively served to withdraw the appeals involving the heart disorder, bilateral eye disorder, lumbar disability, and bilateral hearing loss.

In February 2010, a Travel Board hearing was requested; however, this request was later withdrawn in March 2010.  See Correspondence received February 18, 2010 and Third Party Correspondence received March 17, 2010.  In August 2012, the Veteran then requested a hearing before a Decision Review Officer (DRO) instead of a Board hearing.  See VA 21-4138 received August 28, 2012.

The issues of service connection for a stroke secondary to hypertension, A&A for another person, service connection for a neck disorder, bilateral hand disorder, foot, and erectile dysfunction secondary to service-connected disability, whether there is new and material evidence to reopen service connection for tinnitus, and automobile adaptive equipment have been raised by the record.  See September 2007, September 2012, November 2012, March 2013, June 2013, and December 2013 statements.  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for diabetes mellitus and disabilities of the shoulders, elbows and knees, increased ratings for kidney stones and gout, SMC based on aid and attendance, SMC at the "k" rate or higher, special adaptive housing, and entitlement to an earlier effective date for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran's right foot hallux valgus with bunion, posterior calcaneal spur, and osteoarthritis are caused by the service-connected gouty arthritis.





CONCLUSION OF LAW

Right foot hallux valgus with bunion, posterior calcaneal spur, and osteoarthritis of the right foot are proximately due to, or otherwise aggravated by the service-connected gouty arthritis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board is granting in full the claim for service connection in the decision below.  Compliance with VA's duties to notify and assist need not be further discussed and there is no prejudice to the Veteran in deciding the claims prior to the requested DRO hearing being held. 

II. Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus qualifies as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

III. Analysis

In light of the Veteran's statements and medical findings the RO included the Veteran's right foot with regard to service connection for disabilities secondary to the service-connected gouty arthritis and in doing so determined there was involvement of all right foot toes as part of the Veteran's gouty arthritis.  See Statement of the Case received January 14, 2010.  As claims must be construed liberally, such expansion of the claimed disability to include the right foot is permissible under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection had been established for gouty arthritis in the right great toe and left ankle.  In reviewing the record, with specific attention to the February 2009 VA examination, the Board notes that the examining physician's diagnosis states "[f]or the VA established diagnosis of GOUTY ARTHRITIS OF THE RIGHT GREAT TOE, the diagnosis is changed to Same with Involvement of all the toes, Moderate Hallux Valgus with Bunion, Posterior Calcaneal Spur and Osteoarthritis."  She also states that this is a result of a progression of the previous diagnosis and that this is a progression over time.  Therefore, since the new diagnosis in its entirely is a progression of the service-connected gouty arthritis of the right great toe, then inclusion of the service-connected disability is not limited to the toes of the feet, but also now includes the hallux valgus with bunion, calcaneal spur, and osteoarthritis as secondary disabilities.  This opinion is consistent, in part, with the medical records, which includes a May 1993 VA examination only 2 months after separation from service that notes more than a 2 year history of gout and reveals a developing right bunion at the first MTP joint.  See VA Examination received May 14, 1993.

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection is granted for right foot hallux valgus with bunion, posterior calcaneal spur, and osteoarthritis secondary to the service-connected gouty arthritis of the right great toe.


ORDER

Service connection for right foot hallux valgus with bunion, posterior calcaneal spur, and osteoarthritis is granted.



REMAND

As noted in the Introduction, the Veteran requested a DRO hearing in August 2012.  The record does not contain evidence that this hearing was held or that the request was withdrawn.  Thus, the remaining issues must be remanded to afford the Veteran the requested DRO hearing.

The Board also notes that additional development is needed for many of the remaining issues.

Diabetes Mellitus Type 2

During the latter part of his military service laboratory findings from blood tests in July, September, and October 1992 revealed high glucose levels.  See pages 35, 39, and 33 of STRs - Medical received August 26, 2014.

Post-service medical records in June 1995 and September 1997 also show elevated glucose levels, but they are not accompanied by a diagnosis of diabetes mellitus.  See pages 12, 15, and 32 of MTR - GT received August 19, 1996 and June 15, 2006.  

An October 2002 Physical Residual Functional Capacity Questionnaire completed by Dr. B. B states the Veteran has diabetes.  See Medical Treatment Record - Non-Government (MTR - NGT) received September 29, 2005. 

Evidence of elevated glucose levels in service and after service, and a later diagnosis of diabetes mellitus trigger the need for an examination and opinion to determine whether the current diagnosis of diabetes mellitus type 2 is related to service.  The Board notes that there is a medical opinion of record that states the Veteran had a diagnosis of diabetes mellitus in service.  However, the probative value of the opinion is limited since the rationale relies on the glucose readings in service being obtained from fasting blood tests and there is no evidence of record that these tests were fasting.  See Medical Treatment Record - Government received July 29, 2013.

Earlier Effective Date for TDIU

The Veteran is seeking an effective date for May 22, 1995 for the grant of his TDIU.  In order to establish an effective date earlier than June 17, 2005, the record must show not only that a claim was filed prior to this date, but that a TDIU was also warranted.

While the percentage requirements associated with his service-connected disabilities are met as far back as June 27, 1995, it is unclear based on the evidence of record whether these disabilities precluded him from securing and maintaining substantially gainful employment.  The Social Security Administration (SSA) determined he was unemployable as of this date, but such determinations, while relevant, are non-binding on the Board.  Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Nevertheless, it is sufficient to trigger additional development.  In this regard, a retrospective medical opinion is needed.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63   (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Bilateral Elbows, Knees, and Shoulders

The Veteran reported he received treatment for his joints and other disorders at Sentry Home Health in January 2012.  See VA 21-4138 received October 2, 2012.  These records should be obtained and added to the record.

On May 1993 VA examination, conducted 2 months after the Veteran separated from service, the examiner found evidence of right knee crepitus with range of motion and while the diagnoses include degenerative joint disease of the knees, X-rays that month were negative.  See VA Examination received May 15, 1993 and page 43 of Medical Treatment Records - Government Facility received August 19, 1996.

On August 1998 VA examination, the Veteran reported that there were occasions in which he thought his gout involved the right shoulder and right elbow.  See VA Examination received August 5, 1998.

An October 2005 record notes the Veteran's multiple complaints, which included right knee pain and swelling; findings included swelling and pain on motion.  The assessment included gout.  A March 2006 treatment record notes the Veteran's complaints of various joint pains that include the knees.  The evaluation showed swelling in the right elbow joint and crepitus in the shoulders and knees.  The assessment included osteoarthritis of the shoulders and gouty arthritis.  A May 2006 record indicates the Veteran reported having a 2 day history of right elbow pain and swelling; findings were swelling TTD right elbow.  The assessment included gouty arthritis.  All of these records note multiple conditions in the assessment and none is clear on whether the gouty arthritis or gout is in reference to the right elbow, shoulders,  or knees.  See pages 16, 18, 19, and 22 in MTR - GT received October 25, 2006.

X-rays in September 2011 revealed bilateral soft tissue knee swelling and bilateral shoulder degenerative disease.  See pages 8 and 11 of MTR - GT received September 30, 2011.

Although there was no evidence of gout or gouty arthritis in the shoulders, knees, or elbows in service, the record is unclear as to whether what appears to be gout and arthritis in joints that manifested after service was caused or aggravated by the service-connected gouty arthritis that is present in other joints in the body.  Accordingly, an examination and opinion are needed.

SMC for Aid and Attendance and at the "k" Rate and Special Adaptive Housing

As noted in the introduction, the Veteran has a pending claim for service connection for a stroke, secondary to his service-connected hypertension.  Thus, these claims for SMC and special adaptive house are inextricably intertwined with service connection for stroke as a favorable outcome would impact any decision regarding these three issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on these matters is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private treatment for his diabetes mellitus, elbows, knees, shoulders, kidney stones, and gout.  Associate with the record copies of all VA treatment records not currently of record.

Ask the Veteran to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.  A release is specifically needed for Sentry Home Health.

After securing the appropriate release form(s), make reasonable attempts to obtain all identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Then arrange for a VA examination to ascertain the likely etiology of the Veteran's diabetes mellitus type 2.  Ensure the Veteran's VBMS file and Virtual VA records are accessible to the examiner for review.  A review of these records should be noted in the report.

a) Based on the examination and a review of the record, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type 2 had its onset during service or is otherwise related to his military service.  

b) In rendering the opinion, he or she should address the significance or lack thereof of elevated glucose reading prior to and after his separation from service.

c) A complete rationale should be provided with reference to specific evidence or medical principles as needed.

3.  The RO should also arrange a VA examination of the Veteran's shoulders, knees, and elbows to determine the nature and likely etiology of the claimed disorders.  Ensure the Veteran's VBMS file and Virtual VA records are accessible to the examiner for review.  A review of these records should be noted in the report.  All tests or studies deemed necessary should be performed.

a) Based on the examination and a review of the record, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's claimed bilateral shoulder, knee, and elbow disabilities were caused or aggravated by the Veteran's service-connected gout and gouty arthritis.  

b) In rendering the opinion, he or she should address the significance or lack thereof of medical records in May 1993, August 1998, October 2005, March 2006, and September 2011 that note the Veteran's complaints and findings related to the shoulders, knees, and elbows.

c) A complete rationale should be provided with reference to specific evidence or medical principles as needed.

4.  Arrange for the Veteran's VBMS claims file and Virtual VA records to be reviewed by an appropriate physician to provide a retrospective opinion regarding the impact of the Veteran's service-connected hypertension, lumbar disc disease, and gouty arthritis of the right great toe and left ankle on his individual employability from May 22, 1995 to June 17, 2005.

a) The examining physician should discuss the degree to which these disabilities, acting singly and in combination, adversely affect the Veteran's individual employability in the context of his educational level, employment history, and vocational background from May 22, 1995 to June 17, 2005.

b) The examiner should provide a complete rationale for any opinion provided.  If the physician is unable to provide an opinion without resorting to speculation or conjecture, he or she should so state in the discussion and explain why.

5.  Schedule the Veteran for a DRO hearing.  Notify the Veteran and his representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


